 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax: (301) 315-6660

SMT SERIES 2005-2
Record Date: January 31, 2006
Distribution Date: February 21, 2006
Certificateholder Distribution Summary

                  Certificate     Certificate                                  
                        Class     Pass-Through     Beginning     Interest    
Principal     Current     Ending Certificate     Total     Cumulative Class    
CUSIP     Description     Rate     Certificate Balance     Distribution    
Distribution     Realized Loss     Balance     Distribution     Realized Loss  
                                                           
A-1
      81744FGY7       SEN       4.71000 %       113,379,780.81        
445,015.64         3,522,790.84         0.00         109,856,989.97        
3,967,806.48         0.00  
A-2
      81744FGZ4       SEN       4.29000 %       66,751,848.28         238,637.86
        1,757,411.29         0.00         64,994,436.99         1,996,049.15    
    0.00  
A-R
      81744FHJ9       REZ       4.04030 %       0.00         0.22         0.00  
      0.00         0.00         0.22         0.00  
X-A
      81744FHD2       IO       0.91564 %       0.00         137,445.76        
0.00         0.00         0.00         137,445.76         0.00  
B-1
      81744FHA8       SUB       4.88000 %       6,016,000.00         24,465.07  
      0.00         0.00         6,016,000.00         24,465.07         0.00  
B-2
      81744FHB6       SUB       5.16000 %       3,266,000.00         14,043.80  
      0.00         0.00         3,266,000.00         14,043.80         0.00  
X-B
      81744FHE0       IO       0.49114 %       0.00         3,798.94        
0.00         0.00         0.00         3,798.94         0.00  
B-3
      81744FHC4       SUB       5.46966 %       1,890,000.00         8,614.71  
      0.00         0.00         1,890,000.00         8,614.71         0.00  
B-4
      81744FHF7       SUB       5.46966 %       1,231,000.00         5,610.96  
      0.00         0.00         1,231,000.00         5,610.96         0.00  
B-5
      81744FHG5       SUB       5.46966 %       687,000.00         3,131.38    
    0.00         0.00         687,000.00         3,131.38         0.00  
B-6
      81744FHH3       SUB       5.46966 %       1,549,605.55         7,063.18  
      0.00         0.00         1,549,605.55         7,063.18         0.00      
                                                         
Totals
                                    194,771,234.64         887,827.52        
5,280,202.13         0.00         189,491,032.51         6,168,029.65        
0.00                                                                

Principal Distribution Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                                Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      202,462,000.00         113,379,780.81         714.15       3,522,076.69  
    0.00       0.00         3,522,790,84         109,856,989.97        
0.54260548         3,522,790.84  
A-2
      126,737,000.00         66,751,848.28         408.42       1,757,002.87    
  0.00       0.00         1,757,411.29         64,994,436.99         0.51282922
        1,757,411.29  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
B-1
      6,016,000.00         6,016,000.00         0.00       0.00       0.00      
0.00         0.00         6,016,000.00         1.00000000         0.00  
B-2
      3,266,000.00         3,266,000.00         0.00       0.00       0.00      
0.00         0.00         3,266,000.00         1.00000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
B-3
      1,890,000.00         1,890,000.00         0.00       0.00       0.00      
0.00         0.00         1,890,000.00         1.00000000         0.00  
B-4
      1,231,000.00         1,231,000.00         0.00       0.00       0.00      
0.00         0.00         1,231,000.00         1.00000000         0.00  
B-5
      687,000.00         687,000.00         0.00       0.00       0.00      
0.00         0.00         687,000.00         1.00000000         0.00  
B-6
      1,549,605.55         1,549,605.55         0.00       0.00       0.00      
0.00         0.00         1,549,605.55         1.00000000         0.00          
                                   
Totals
      343,838,705.55         194,771,234.64         1,122.57       5,279,079.56
      0.00       0.00         5,280,202.13         189,491,032.51        
0.55110443         5,280,202.13                                              

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                                Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      202,462,000.00         560.00523955         0.00352733       17.39623579  
    0.00000000       0.00000000         17.39976312         542.60547644        
0.54260548         17.39976312  
A-2
      126,737,000.00         526.69582111         0.00322258       13.86337747  
    0.00000000       0.00000000         13.86660005         512.82922106        
0.51282922         13.86660005  
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      6,016,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      3,266,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-3
      1,890,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      1,231,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      687,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      1,549,605.55         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000                                              

All Classes per $1,000 denomination.
Interest Distribution- Statement

                                                                               
                                                                               
Payment                                                                        
                        of             Non-                 Remaining      
Ending                             Current       Beginning       Current    
Unpaid     Current     Supported                 Unpaid       Certificate/      
            Accrual       Certificate       Certificate/       Accrued    
Interest     Interest     Interest       Total Interest       Interest      
Notational   Class     Accural Dates       Days       Rate       Notional
Balance       Interest     Shortfall     Shortfall     Shortfall(1)      
Distribution       Shortfall(2)       Balance                                  
                     
A-1
      01/20/06 – 02/19/06         30         4.71000 %       113,379,780.81    
    445,015.64       0.00       0.00       0.00         445,015.64         0.00
        109,856,989.97  
A-2
      01/20/06 – 02/19/06         30         4.29000 %       66,751,848.28      
  238,637.86       0.00       0.00       0.00         238,637.86         0.00  
      64,994,436.99  
A-R
      N/A         N/A         4.04030 %       0.00         0.00       0.00      
0.00       0.00         0.22         0.00         0.00  
X-A
      01/01/06 – 01/30/06         30         0.91564 %       180,131,629.09    
    137,445.76       0.00       0.00       0.00         137,445.76         0.00
        174,851,426.96  
B-1
      01/20/06 – 02/19/06         30         4.88000 %       6,016,000.00      
  24,465.07       0.00       0.00       0.00         24,465.07         0.00    
    6,016,000.00  
B-2
      01/20/06 – 02/19/06         30         5.16000 %       3,266,000.00      
  14,043.80       0.00       0.00       0.00         14,043.80         0.00    
    3,266,000.00  
X-B
      01/01/06 – 01/30/06         30         0.49114 %       9,282,000.00      
  3,798.94       0.00       0.00       0.00         3,798.94         0.00      
  9,282,000.00  
B-3
      01/01/06 – 01/30/06         30         5.46966 %       1,890,000.00      
  8,614.71       0.00       0.00       0.00         8,614.71         0.00      
  1,890,000.00  
B-4
      01/01/06 – 01/30/06         30         5.46966 %       1,231,000.00      
  5,610.96       0.00       0.00       0.00         5,610.96         0.00      
  1,231,000.00  
B-5
      01/01/06 – 01/30/06         30         5.46966 %       687,000.00        
3,131.38       0.00       0.00       0.00         3,131.38         0.00        
687,000.00  
B-6
      01/01/06 – 01/30/06         30         5.46966 %       1,549,605.55      
  7,063.18       0.00       0.00       0.00         7,063.18         0.00      
  1,549,605.55                                                    
Totals
                                              887,827.30       0.00       0.00  
    0.00         887,827.52         0.00                                        
                     

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                                    Payment    
                                                                               
  of           Non-               Remaining     Ending                        
Current     Beginning     Current   Unpaid   Current   Supported              
Unpaid     Certificate/               Original Face     Certificate    
Certificate/     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational         Class     Amount     Rate     Notional Balance  
  Interest   Shortfall   Shortfall(1)   Shortfall     Distribution    
Shortfall(2)     Balance                                                    
A-1
      202,462,000.00         4.71000 %       560.00523955         2.19802057    
  0.00000000       0.00000000       0.00000000         2.19802057        
0.00000000         542.60547644          
A-2
      126,737,000.00         4.29000 %       526.69582111         1.88293758    
  0.00000000       0.00000000       0.00000000         1.88293758        
0.00000000         512.82922106          
A-R
      100.00         4.04030 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         2.20000000        
0.00000000         0.00000000          
X-A
      0.00         0.91564 %       547.18158041         0.41751573      
0.00000000       0.00000000       0.00000000         0.41751573        
0.00000000         531.14203555          
B-1
      6,016,000.00         4.88000 %       1000.00000000         4.06666722    
  0.00000000       0.00000000       0.00000000         4.06666722        
0.00000000         1000.00000000          
B-2
      3,266,000.00         5.16000 %       1000.00000000         4.30000000    
  0.00000000       0.00000000       0.00000000         4.30000000        
0.00000000         1000.00000000          
X-B
      0.00         0.49114 %       1000.00000000         0.40928033      
0.00000000       0.00000000       0.00000000         0.40928033        
0.00000000         1000.00000000          
B-3
      1,890,000.00         5.46966 %       1000.00000000         4.55804762    
  0.00000000       0.00000000       0.00000000         4.55804762        
0.00000000         1000.00000000          
B-4
      1,231,000.00         5.46966 %       1000.00000000         4.55805037    
  0.00000000       0.00000000       0.00000000         4.55805037        
0.00000000         1000.00000000          
B-5
      687,000.00         5.46966 %       1000.00000000         4.55804949      
0.00000000       0.00000000       0.00000000         4.55804949        
0.00000000         1000.00000000          
B-6
      1,549,605.55         5.46966 %       1000.00000000         4.55805027    
  0.00000000       0.00000000       0.00000000         4.55805027        
0.00000000         1000.00000000                                                
     

(1, 2)Amount also includes coupon cap or basis risk shortfalls, if applicable.
All Classes per $1,000 denomination.
Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    6,233,905.78  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    18,401.17  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    6,252,306.95  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    19,885.05  
Total Administration Fees
    64,392.25  
Payment of Interest and Principal
    6,168,029.65  
 
     
Total Withdrawals (Pool Distribution Amount)
    6,252,306.95  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
       
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
       

Administration Fees

         
Gross Servicing Fee*
    61,551.84  
Master Servicing Fee
    2,840.41  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    64,392.25  
 
       

 

    *Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP, MORGAN
STANLEY DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING
CORP

Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM
Weighted Average Gross Coupon
    5.883212 %
Weighted Average Net Coupon
    5.503987 %
Weighted Average Pass-Through Rate
    5.486487 %
Weighted Average Remaining Term
    327  
 
       
Beginning Scheduled Collateral Loan Count
    574  
Number of Loans Paid in Full
    15  
Ending Scheduled Collateral Loan Count
    559  
Beginning Scheduled Collateral Balance
    194,771,234.64  
Ending Scheduled Collateral Balance
    189,491,032.51  
Ending Actual Collateral Balance at 31-Jan-2006
    189,492,150.50  
 
       
Monthly P&I Constant
    95,022.97  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    6,101,301.39  
 
       
Scheduled Principal
    1,122.57  
Unscheduled Principal
    5,279,079.56  

 



--------------------------------------------------------------------------------



 



                          Group   One   Two   Total
Collateral Description
  Mixed ARM   Mixed ARM   Mixed ARM
Weighted Average Coupon Rate
    5.900165       5.854545       5.883212  
Weighted Average Net Rate
    5.522886       5.472027       5.503987  
Pass-Through Rate
    5.505386       5.454527       5.486487  
Weighted Average Maturity
    323       335       327  
Record Date
    01/31/2006       01/31/2006       01/31/2006  
Principal and Interest Constant
    602,500.62       353,522.35       956,022.97  
Beginning Loan Count
    352       222       574  
Loans Paid in Full
    11       4       15  
Ending Loan Count
    341       218       559  
Beginning Scheduled Balance
    122,393,833.76       72,377,400.88       194,771,234.64  
Ending Scheduled Balance
    118,871,042.92       70,619,989.59       189,491,032.51  
Scheduled Principal
    714.15       408.42       1,122.57  
Unscheduled Principal
    3,522,076.69       1,757,002.87       5,279,079.56  
Scheduled Interest
    601,786.47       353,113.93       954,900.40  
Servicing Fee
    38,480.47       23,071.37       61,551.84  
Master Servicing Fee
    1,784.91       1,055.50       2,840.41  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    561,521.09       328,987.06       890,508.15  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Deal Level
Miscellaneous Reporting

         
Pro Rata Senior Percent 9
    2.483692 %
Pro Rata Subordinate Percent
    7.516308 %

Additional Reporting – Group Level

         
Miscellaneous Reporting
       
 
       
Group One
       
One Month Libor Loan Balance
    74,951,578.78  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  
 
       
Group Two
       
Six-Month Libor Loan Balance
    43,919,464.14  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                              DELINQUENT       BANKRUPTCY       FORECLOSURE    
  REO       TOTAL               No. of   Principal             No. of    
Principal             No. of     Principal             No. of     Principal    
        No. of     Principal               Loans   Balance             Loans    
Balance             Loans     Balance             Loans     Balance            
Loans     Balance                                                              
                     
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00          
30 Days
  4     1,571,037.89       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     4       1,571,037.89      
   
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00          
90 Days
  2     935,915.36       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     2       935,915.36          
120 Days
  1     1,113,111.24       120 Days     0       0.00       120 Days     0      
0.00       120 Days     0       0.00       120 Days     1       1,113,111.24    
     
150 Days
  1     232,000.00       150 Days     0       0.00       150 Days     0      
0.00       150 Days     0       0.00       150 Days     1       232,000.00      
   
180+ Days
  1     174,844.15       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days     1       174,844.15    
                                                                               
           
 
  9     4,026,908.64             0       0.00             0       0.00          
  0       0.00             9       4,026,908.64          
 
                                                                               
                           
 
                                                                               
                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal        
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance        
 
                                                                               
                           
 
                                                                               
                           
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %        
30 Days
  0.715564%     0.829078 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     0.715564%       0.829078 %        
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %        
90 Days
  0.357782%     0.493907 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.357782%       0.493907 %        
120 Days
  0.178891%     0.587418 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.178891%       0.587418 %        
150 Days
  0.178891%     0.122433 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.178891%       0.122433 %        
180+ Days
  0.178891%     0.092270 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.178891%       0.092270 %                                    
                                                         
 
  1.610018%     2.125106 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.610018%       2.125106 %        

Current Period Class A Insufficient Funds:                 0.00       Principal
Balance of Contaminated Properties                 0.00       Periodic Advance
                               18,401.17

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    14,639,605.55       4.25769563 %     14,639,605.55       7.72575111 %    
92.274249 %     0.000000 %
Class B-1
    8,623,605.55       2.50803805 %     8,623,605.55       4.55093069 %    
3.174820 %     41.094003 %
Class B-2
    5,357,605.55       1.55817407 %     5,357,605.55       2.82736628 %    
1.723564 %     22.309344 %
Class B-3
    3,467,605.55       1.00849773 %     3,467,605.55       1.82995760 %    
0.997409 %     12.910184 %
Class B-4
    2,236,605.55       0.65048103 %     2,236,605.55       1.18032264 %    
0.649635 %     8.408697 %
Class B-5
    1,549,605.55       0.45067804 %     1,549,605.55       0.81777250 %    
0.362550 %     4.692749 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.817772 %    
10.585023 %

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                      DELINQUENT       BANKRUPTCY       FORECLOSURE       REO  
    TOTAL   Group One                                                          
                                    No. of   Principal             No. of    
Principal             No. of     Principal             No. of     Principal    
        No. of     Principal       Loans   Balance             Loans     Balance
            Loans     Balance             Loans     Balance             Loans  
  Balance                                                                      
     
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  2     950,301.57       30 Days     0       0.00       30 Days     0       0.00
      30 Days     0       0.00       30 Days     2       950,301.57  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  1     589,546.78       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     1       589,546.78  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  1     232,000.00       150 Days     0       0.00       150 Days     0      
0.00       150 Days     0       0.00       150 Days     1       232,000.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  4     1,771,848.35             0       0.00             0       0.00          
  0       0.00             4       1,771,848.35  
 
                                                                               
                   

                                                                               
                      DELINQUENT       BANKRUPTCY       FORECLOSURE       REO  
    TOTAL   Group One                                                          
                                    No. of   Principal             No. of    
Principal             No. of     Principal             No. of     Principal    
        No. of     Principal       Loans   Balance             Loans     Balance
            Loans     Balance             Loans     Balance             Loans  
  Balance  
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  0.586510%     0.799434 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     0.586510%       0.799434 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.293255%     0.495952 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.293255%       0.495952 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.293255%     0.195168 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.293255%       0.195168 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  1.173021%     1.490555 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.173021%       1.490555 %

                                                                               
                      DELINQUENT       BANKRUPTCY       FORECLOSURE       REO  
    TOTAL   Group Two                       1.183654%                          
                                              No. of   Principal             No.
of     Principal             No. of     Principal             No. of    
Principal             No. of     Principal       Loans   Balance            
Loans     Balance             Loans     Balance             Loans     Balance  
          Loans     Balance                                                    
                       
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  2     620,736.32       30 Days     0       0.00       30 Days     0       0.00
      30 Days     0       0.00       30 Days     2       620,736.32  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  1     346,368.58       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     1       346,368.58  
120 Days
  1     1,113,111.24       120 Days     0       0.00       120 Days     0      
0.00       120 Days     0       0.00       120 Days     1       1,113,111.24  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  1     174,844.15       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days     1       174,844.15    
                                                                           
 
  5     2,255,060.29             0       0.00             0       0.00          
  0       0.00             5       2,255,060.29  
 
                                                                               
                   
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  0.917431%     0.878976 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     0.917431%       0.878976 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.458716%     0.490465 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.458716%       0.490465 %
120 Days
  0.458716%     1.576189 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.458716%       1.576189 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.458716%     0.247538 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.458716%       0.247538 %                                    
                                         
 
  2.293578%     3.193214 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.293578%       3.193214 %

 